COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Jason Ramjattansingh v. The State of Texas

Appellate case number:    01-15-01089-CR

Trial court case number: 2019635

Trial court:              County Criminal Court at Law No. 8 of Harris County

       On May 17k, 2016, we issued an order, abating the appeal and remanding to the trial
court to enter written findings of fact and conclusions of law. On August 8, 2016, a
supplemental clerk’s record was filed containing the trial court’s findings and conclusion.
       Accordingly, we reinstate the appeal on the active docket. Appellant’s brief is due within
30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: August 11, 2016